Citation Nr: 1603013	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for retinopathy, to include as due to diabetes mellitus, type II.

7.  Entitlement to service connection for a gastrointestinal disability, to include as due to peripheral neuropathy of the bilateral upper and lower extremities.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and from July 1968 to January 1987.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2009 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2015, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he developed diagnosed diabetes mellitus due to exposure to herbicides during service in the Vietnam War.  Specifically, the Veteran contends that he stopped in Da Nang for 3 hours in August 1966 from the Travis Air Force Base and was then transferred to the U.S.S. Coral Sea from Da Nang.  See, e.g., the Veteran's VA Form 9 dated August 2013.

The Board notes that the Veteran's service personnel records have been obtained and included in the claims file for review. The claims folder also contains a report from the Personnel Information Exchange System (PIES) dated April 2009 that indicates the U.S.S. Coral Sea was in the official waters of Vietnam on 2 occasions from November 1966 to December 1966 and December 1966 to February 1967.  However, the record provided no conclusive proof of in-country service.  Also, the PIES response did not address whether the Veteran's ships were stationed in the "brown waters" (inland waterways) of Vietnam and, if so, when such activity occurred.  Notably, the Joint Services Records Research Center (JSRRC) has not been contacted to verify the Veteran's claimed exposure to herbicides.  The Veteran's assertions concerning his temporary stay in Da Nang have therefore not been confirmed.  Accordingly, the AOJ should take the necessary steps to verify the Veteran's purported in-country service in Vietnam in 1966.  The AOJ should also take the necessary steps to determine whether the U.S.S. Coral Sea was stationed in the "brown waters" of Vietnam and, if so, when such activity occurred.

Also, during the above-referenced Travel Board hearing in May 2015, the Veteran testified that he was hospitalized for his diabetes in 1989.  The Board observes that this treatment record has not been obtained and associated with the claims folder.  Therefore, on remand, the Veteran should be contacted as to which facility he was hospitalized for his diabetes in 1989 and if a response is received, records from the facility should be obtained and a VA examination provided for the Veteran to determine the etiology of his diabetes if the records are obtained.  The Board further finds that if, and only if, it is shown that the Veteran's diabetes is related to his military service on either a presumptive or direct basis, he should be provided a VA examination for his diagnosed peripheral neuropathy of the right and left upper and lower extremities as well as his retinopathy as he contends that these disabilities are secondary to his diabetes.  

The Board also observes that during the May 2015 Board hearing, the Veteran testified that he currently receives treatment for his disabilities on appeal from Dr. J.D., Dr. H.A., and Dr. A.F.  The Board further notes that although some records from these providers are associated with the claims folder, on remand, updated records from these providers should be obtained and associated with the claims folder.  

With regard to the Veteran's claim of entitlement to service connection for a gastrointestinal disability, he contends that this disability is related to his military service or alternatively his neuropathy.  The Board notes that the medical evidence of record documents diagnoses of constipation and colonic inertia.  See, e.g., private treatment records from Dr. D.D. dated July 2006 and December 2007.  Also, the Veteran's service treatment records document treatment for gastroenteritis in January 1973.  As the evidence notes a current gastrointestinal disability and in-service treatment for gastroenteritis, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current gastrointestinal disability is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Furthermore, if, and only if, it is determined that the Veteran's peripheral neuropathy of the right or left upper or lower extremities is/are service-connected, an opinion as to whether the Veteran's gastrointestinal disability is related to or aggravated by the neuropathy should be obtained. 

Additionally, with respect to the Veteran's peripheral neuropathy of the left lower extremity, as discussed above, the Veteran contends that this disability is secondary to his diagnosed diabetes.  However, his service treatment records document treatment for left leg cramps in June 1966.  Also, he was treated for left foot numbness in July 1978, May 1982, and June 1982.  As the evidence therefore documents a current diagnosis of peripheral neuropathy of the left lower extremity as well as in-service treatment for left leg cramps and numbness in the left foot, the Board finds that a VA examination would be probative in ascertaining whether the Veteran's current peripheral neuropathy of the left lower extremity is etiologically related to his active military service.  
  
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. J.D., Dr. H.A., and Dr. A.F. referenced by the Veteran at the May 2015 Board hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. The AOJ must take the steps necessary, including but not limited to a search through the JSRRC to determine whether the U.S.S. Coral Sea ever conducted "brown water" (inland waterways) operations during the Vietnam War, or was ever in a Vietnamese port during that time.  A negative response from the JSRRC must be associated with the claims folder. 

3. The AOJ must take the steps necessary and attempt to verify the Veteran's purported in-country service in Vietnam in 1966. 

4. Contact any appropriate source(s) and request a review of Navy (or any other relevant) records from 1966 to determine whether an aircraft departing from Travis Air Force base stopped in Da Nang and, if so, was the Veteran listed on the manifest.  Also, did an aircraft depart Da Nang in 1966 bound for the U.S.S. Coral Sea and, if so, was the Veteran listed on the manifest?

The agency of original jurisdiction will make as many requests as are necessary to obtain the requested information.  If requests for any records are not successful, the agency of original jurisdiction should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records herself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

5. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his gastrointestinal disability and peripheral neuropathy of the left lower extremity.  

All tests and studies deemed necessary by the examiner should be performed.  Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Identify all diagnosed gastrointestinal disabilities, to include the Veteran's previously diagnosed constipation and colonic inertia disorders.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's gastrointestinal disability is related to his active military service, to include treatment for gastroenteritis in January 1973.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed peripheral neuropathy of the left lower extremity is related to his active military service, to include complaints of leg cramps in June 1966 as well as numbness in the left foot in July 1978, May 1982, and June 1982.

If, and only if, it is determined that the Veteran's diabetes mellitus is related to military service on either a presumptive or direct basis, an opinion should also be obtained as to the following:
a. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed peripheral neuropathy of the right upper extremity is due to or caused by his diabetes mellitus.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral neuropathy of the right upper extremity is aggravated by his diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the right upper extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

c. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed peripheral neuropathy of the left upper extremity is due to or caused by his diabetes mellitus.

d. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral neuropathy of the left upper extremity is aggravated by his diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the left upper extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

e. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed peripheral neuropathy of the right lower extremity is due to or caused by his diabetes mellitus.

f. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral neuropathy of the right lower extremity is aggravated by his diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the right lower extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

g. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed peripheral neuropathy of the left lower extremity is due to or caused by his diabetes mellitus.
h. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral neuropathy of the left lower extremity is aggravated by his diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the left lower extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

i. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed retinopathy is due to or caused by his diabetes mellitus.

j. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
retinopathy is aggravated by his diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's retinopathy found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

If, and only if, it is determined that the Veteran's peripheral neuropathy of the right or left upper or lower extremities is/are service-connected, the examiner must also provide an opinion as to the following:

a. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed gastrointestinal disability is due to or caused by his peripheral neuropathy of the right or left upper or lower extremities.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
gastrointestinal disability is aggravated by his peripheral neuropathy of the right or left upper or lower extremities.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gastrointestinal disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the peripheral neuropathy of the right or left upper or lower extremities.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

6. After completing the above development, and any other development deemed warranted, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


